Citation Nr: 1045023	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for thoracolumbar strain, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for an athlete's fungal 
infection of the feet, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to October 
1982.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  


FINDINGS OF FACT

1.  Residuals of thoracolumbar strain are not shown to limit 
forward flexion of the thoracolumbar spine to 60 degrees or less; 
limit combined range of motion of the thoracolumbar spine to 120 
degrees or less, or produce muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Manifestations of athletes fungal infection of the feet do 
not affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected or require systemic therapy 
such as corticosteroids or other immunosuppressive drugs. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
thoracolumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 
(2010).  

2.  The criteria for a rating in excess of 10 percent for 
athlete's fungal infection of the feet are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7806 
(2010).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2008 that informed the 
appellant of the information and evidence necessary to prevail in 
his claims, to include the relevant rating criteria.    

As for the duty to assist, the service treatment reports, and VA 
and private clinical reports have been obtained.  The Veteran has 
also been afforded multiple VA examinations, most recently in 
January and February 2009, that contain sufficient clinical 
findings to determine the proper ratings to be assigned for the 
service connected thoracolumbar strain and fungal infection of 
the feet.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

A.  Thoracolumbar Strain 

The General Rating Formula for Diseases and Injuries of the Spine 
provide for a 20 percent rating for lumbar spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if the 
disability is manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left and 
right lateral flexion 30 degrees and left and right rotation to 
30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2006).  The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  Each range of 
motion measurement is rounded to the nearest five degrees.  Id. 
at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Id. at Note 
(5).  Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Id. 

The service treatment records reflect treatment for back strain, 
and service connection for thoracolumbar strain was granted by a 
January 2003 rating decision.  A 10 percent rating was assigned, 
and this rating has been continued until the present time.  

Pertinent post service evidence includes reports from an October 
2002 VA examination that showed the lumbar strain to reveal what 
was described as a "very slight curvature occurring at the 
junction of the thoracic and the lumbar spine."  Tenderness was 
noted in this region, and motion in the lumbar spine was to 70 
degrees of flexion, 20 degrees of extension and right and left 
lateral flexion, and 35 degrees of right and left rotation.  X-
rays showed alteration of alignment consistent with skeletal 
muscle spasm.  The examiner stated that due to the Veteran's back 
disability, he may have some limitations of very heavy lifting 
and frequent bending. 

At a May 2006 VA examination, the Veteran stated that he had been 
experiencing lower back pain for twenty years but had received no 
specific treatment for back pain.  He described having 
intermittent daily dull and sharp pain that he graded as "9/10" 
in severity.  The Veteran said the pain was exacerbated by 
repetitive bending or lifting as well as prolonged standing and 
sitting.  He denied having any treatment for his back problems or 
incapacitating episodes of pain requiring bed rest prescribed by 
a physician or acute painful flareups.  The examination of the 
lumbar spine in May 2006 showed flexion to 90 degrees without 
pain, extension to 20 degrees with pain beginning at 15 degrees, 
and right and left lateral bending and rotation to 30 degrees 
without pain.  There was no point tenderness to palpation in the 
thoracolumbar region, and no appreciable paraspinal spasms or 
deformity noted.  Repetitive motion did not increase pain or 
result in any further limitation of motion and there was a 
negative straight leg raise test.  X-rays of the thoracic spine 
were unremarkable.  The examiner, specifically referencing that 
he was applying the principles embodied in DeLuca v. Brown, 8 
Vet. App. 202 (1995), explained that there was mild pain on 
examination of the lumbosacral spine and that it was 
"conceivable" that pain could further limit function as 
described particularly with repetitive use.  However, he stated 
that it was not feasible to express the extent of any additional 
loss of functioning in terms of additional limitation of motion 
with any degree of medical certainty.  

At an October 2007 VA examination, the Veteran reported similar 
back complaints as described at the May 2006 VA examination, and 
it was again reported by the Veteran that there were no flareups 
or physician ordered bed rest.  The physical examination of the 
lumbar spine revealed tenderness to palpation diffusely about the 
thoracolumbar spine.  Motion was to 80 degrees of forward 
flexion, 30 degrees of extension, 25 degrees of left and right 
lateral rotation and 30 degrees of left and right lateral 
bending.  Repetitive testing revealed no change in motion but 
there was pain with the extremes of flexion.  The principles of 
DeLuca were again applied, with the examiner again stating that 
while it was conceivable that pain could further limit 
functioning, it was not feasible to express the extent of any 
additional loss of functioning in terms of additional limitation 
of motion with any degree of medical certainty.  

The most recent VA examination of the back was conducted in 
January 2009, with the Veteran now describing pain in the back to 
a level of "10/10" with daily flareups.  He reported that his 
back pain precluded sitting for prolonged periods of time as well 
as bending over to pick up items.  Upon examination, there was 
tenderness to palpation in the midline of the spine but not the 
paraspinal musculature.  Motion was to 80 degrees of flexion with 
pain between 60 and 80 degrees; extension to 30 degrees with pain 
between 20 and 30 degrees; right and left lateral rotation to 20 
degrees with pain between 10 and 20 degrees and right and left 
lateral flexion to 30 degrees with pain between 20 and 30 
degrees.  Repetitive motion revealed no significant change in 
motion or pain.  Motor strength in the lower extremities was full 
and sensation was full with no neurological deficits noted.  X-
rays of the lumbar spine showed mild spondylosis with mild 
decreased disc height at L5-S1.  X-rays of the thoracic spine 
were negative.  The impression was mild lumbar spondylosis 
without evidence of radiculitis or radiculopathy.  The principles 
of DeLuca were again applied, with the examiner again stating 
that while it was conceivable that pain could further limit 
functioning, it was not feasible to express the extent of any 
additional loss of functioning in terms of additional limitation 
of motion with any degree of medical certainty.  

As set forth above, a rating in excess of 10 percent (20 percent) 
may be assigned under the General Rating Formula for Disease and 
Injuries of the Spine if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The range of motion 
findings from the VA examinations set forth above clearly do not 
show the presence of limitation of motion that would meet the 
criteria for the next higher rating.  In addition, the reports 
from the examinations do not show spasm or an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  No other post-service clinical evidence of record, 
including reports from VA outpatient treatment as well as private 
treatment in May 2009, demonstrates entitlement to a 20 percent 
rating under the General Rating Formula for Disease and Injuries 
of the Spine.  

As for entitlement to increased compensation for intervertebral 
disc syndrome, there is no evidence of intervertebral disc 
syndrome, and the VA examinations have specifically stated that 
there have been no incapacitating episodes of pain requiring bed 
rest prescribed by a physician.  As such, entitlement to a rating 
in excess of 10 percent for the service connected thoracolumbar 
strain cannot be assigned under DC 5243.  In making this 
determination, the VA examinations included consideration of the 
provisions of DeLuca, but found no additional functional loss, to 
include due to pain, due to thoracolumbar strain for which 
compensation may be assigned. 

B.  Fungal Infection of the Feet 

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
specifically indicates that the revised provisions are applicable 
only to claims received on or after October 23, 2008.  
Accordingly, as the appellant's claim was received prior to that 
date, these revisions do not apply to the present case.  73 Fed. 
Reg. 54,708 (Sept. 23, 2008).

Under the applicable rating criteria, a 10 percent rating for 
eczema or dermatitis requires at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating for eczema or dermatitis requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806. 

The service treatment reports reflect athletes feet, and a 
January 2003 rating decision granted service connection for 
athlete's fungal infection of the feet.  A noncompensable rating 
was assigned by analogy to DC 7806.  Pertinent evidence at the 
time of this decision included reports from an October 2002 VA 
examination of the feet that showed callosities on the balls of 
both feet, worse on the right, and a slick, whitish, flaky rash 
of both feet consistent with a fungal infection.  The Veteran 
described itching during the examination.  

A May 2006 VA examination of the feet showed hyperpigmentation of 
the skin along each lateral aspect, especially along the ankle 
where the skin was rough, thickened and almost corrugated in 
appearance.  The dorsum of the feet also had hyperpigmented spots 
and there were calluses over the metatarsal heads on both feet.  
The skin appeared dry and parched but there were no ulcers or 
blisters.  The diagnosis was a moderate fungal infection of the 
feet covering approximately 10 percent of the entire body.  
Following this examination, the rating for the athlete's fungal 
infection of the feet was increased to 10 percent effective from 
the Veteran's February 7, 2006, claim for increase.  

Additional evidence includes reports from an October 2007 VA 
examination, at which time the Veteran stated that he treated his 
athlete's feet with topical medications, such as Lamisil, and 
that he was also using a Clotrimazole cream.  He described 
blisters on the feet that resulted in ruptures, peeling, and 
bleeding, but denied redness or itching.  The Veteran also 
described pain in the feet with prolonged standing.  The 
examination of the right foot revealed diffuse hyperpigmentation 
mainly in the anterior two thirds of the foot that involved 
multiple small circular areas of intensive hyperpigmentation that 
was almost blackish in color.  There were no active blisters or 
erythema but the examiner did observe some peeled skin that was 
also hyperkeratotic in a "couple areas."  There was no erythema 
or scales noted in the webs between the toes, and the second and 
fifth toes were hypertrophied with yellowish, blackish 
discoloration.  

The findings in the left foot at the October 2007 VA examination 
were said to be "much less" than the right, but diffuse 
hyperpigmentation was again seen in the anterior two thirds of 
the foot.  This hyperpigmentation was not as intense as was 
involved with the right foot with no scabs, blisters or skin 
peeling noted.  The web areas between the toes were again clear 
without any evidence of erythema or scales.  The second, third, 
and fifth toes were hypertrophied with yellowish and blackish 
discoloration and no scars.  

Reports from treatment in a VA podiatry clinic in May 2008 
indicated the blisters on the Veteran's feet were healed but a 
scaly eruption was noted on the plantar surfaces of both feet 
with dried blisters.  At a February 2009 VA examination of the 
feet, the Veteran was noted to use a hydrocortisone cream and 
Terbinafine for his athlete's feet.  It was specifically noted 
that none of the treatments used on the feet were a 
corticosteroid or an immunosuppressive.  The physical examination 
revealed bilateral tinea pedis with minimal maceration between 
the toes.  Also described was mild tinea unguium in each foot.  
In an April 2009 addendum, the VA examiner who conducted the 
February 2009 examination of the feet calculated that the service 
connected athlete's feet involved 1 percent of the area of each 
foot which equated with 2 percent of the total body surface area.  

Entitlement to a rating in excess of 10 percent under DC 7806 
would require the service connected athlete's fungal infection to 
affect 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during a 12-
month period.  The clinical evidence of record simply does not 
reflect these manifestations, with the February 2009 VA 
examination specifically noting that none of the Veteran's 
medications were a corticosteroid or an immunosuppressive and the 
April 2009 VA addendum specifically noting that only 1 percent of 
the area of each foot was affected and 2 percent of the total 
body surface area was affected by the service connected 
disability.  As there is no other potentially applicable 
diagnostic code that would provide for a rating in excess of 10 
percent under DCs 7800-7833, the application of the Rating 
Schedule provisions to the clinical findings does not warrant the 
assignment of a rating in excess of 10 percent for athlete's 
fungal infection of the feet.  

C.  Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluations are not inadequate.  As indicated, ratings 
in excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected spine and foot 
residuals, but those manifestations are not present in this case.  
Likewise, the Veteran's symptoms are contemplated by the rating 
schedule.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 10 percent ratings currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

The Veteran asserts a more debilitating condition due to his 
service connected spine and foot conditions than was demonstrated 
by the evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by the 
more objective negative evidence cited above.  See Francisco v. 
Brown, 7 Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claims must be denied.  
Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 10 percent for thoracolumbar 
strain is denied.  

Entitlement to a rating in excess of 10 percent for athlete's 
fungal infection of the feet is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


